DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 2/10/2022 in which claims 1-8 have been withdrawn, claims 9-13, and 15 have been amended.  Thus, the claims 9-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the blockchain network" in line 50.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a consensus trade without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 9 and 15.
Claim 15 is directed to an apparatus, which is one of the statutory categories of invention (Step 1: YES).
The claim 15 recites an apparatus comprising: a plurality of independent blockchain validators, each independent blockchain validator: (1) including a computer network interface for sharing blockchain transactions and blocks of a blockchain shared ledger to others of the plurality of blockchain validators over a computer communications network; (2) a processor and computer program memory storing instructions for node operations updating, according to consensus rules, the blockchain shared ledger representing the execution of a virtual machine, the blockchain shared ledger storing smart contract instructions for execution on the virtual machine in a non-transitory shared ledger memory replicated on each independent blockchain validator, the non-transitory shared ledger memory storing instruction for execution of the virtual machine including executable instructions for: a bi-directional quote interface for recording bi-directional quotes into an aggregate of on-chain bi-directional quotes, each of the bi-directional quotes in the aggregate including a spot price, a duration, an estimated premium price, and a backing value; an aggregate consensus component for (a) determining a single aggregate consensus price based on the spot price of each of the bi-directional quotes in the aggregate, weighted according to the estimated premium and according to the backing value of each bi-directional the blockchain shared ledger, and (c) determining at least a call adjusted premium and a put adjusted premium of each bi-directional quote in the aggregate, the call adjusted premium and the put adjusted premium being based on the estimated premium and a difference between the spot price of each bi-directional quote and the single aggregate consensus value of each bi-directional quote in the aggregate of bi-directional quotes, and (d) recording the call adjusted premium and the put adjusted premium of each bi-directional quote in the aggregate of bi-directional quotes to the blockchain shared ledger, and (e) repeating steps (a) and (b) for upon each change to the aggregate of on-chain bi-directional quotes a trading component for accepting, from a trader, a request to fill a purchased quantity of the aggregate of bi-directional quotes to yield a consensus trade, thus removing the purchased quantity from a total quantity of the aggregate of bi-directional quote, the consensus trade having a price based on the adjusted premium of the purchased quantity; a settlement component for determining the value of the consensus trade at expiration and causing a settlement transaction to be confirmed on the blockchain shared ledger, the settlement transaction apportioning the backing value of the purchased quantity to the trader and the market maker according to a difference between the single consensus value at a time the consensus trade was made compared to a single consensus value at expiration; and an inter-chain hub component for merging, with other decentralized price discovery platforms with bi-directional quotes on different decentralized networks than the blockchain network, the aggregate consensus value to yield a consolidated aggregate consensus value across the different decentralized price discovery platforms with bi-directional quotes, the consolidated aggregate consensus value representing combined liquidity available from the blockchain network and the different decentralized networks without confirming a transaction to the blockchain shared ledger representing individual bi-directional quotes of the other decentralized price discovery platforms.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a consensus trade, which may correspond Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of a plurality of independent blockchain validators, a computer network interface, a computer communication network, a processor, computer program memory, a blockchain shared ledger, a virtual machine, smart contract, a non-transitory shared ledger memory, a bi-directional quote interface, an aggregate consensus component, a trading component, a settlement component, an inter-chain hub component, decentralized price discovery platforms, decentralized networks, and the blockchain network result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a plurality of independent blockchain validators, a computer network interface, a computer communication network, a processor, computer program memory, a blockchain shared ledger, a virtual machine, smart contract, a non-transitory shared ledger memory, a bi-directional quote interface, an aggregate consensus component, a trading component, a settlement component, an inter-chain hub component, decentralized price discovery platforms, decentralized networks, and the blockchain network are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a plurality of independent blockchain validators, a computer network interface, a computer communication network, a processor, computer program memory, a blockchain shared ledger, a virtual machine, smart contract, a non-transitory shared ledger memory, a bi-directional quote interface, an aggregate consensus component, a trading component, a settlement component, an inter-chain hub component, decentralized price discovery platforms, decentralized networks, and the blockchain network result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a plurality of independent blockchain validators, a computer network interface, a computer communication network, a processor, computer program memory, a blockchain shared ledger, a virtual machine, smart contract, a non-transitory shared ledger memory, a bi-directional quote interface, an aggregate consensus component, a trading component, a settlement component, an inter-chain hub component, decentralized price discovery platforms, decentralized networks, and the blockchain network are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 15 is not patent eligible.
	Similar arguments can be extended to other independent claim 9 and hence the claim 9 is rejected on similar grounds as claim 15.
	Dependent claims 10-14 and 16-20 further define the abstract idea that is present in their respective independent claims 9 and 15, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 10-14 and 16-20 are directed to an abstract idea.  Thus, the claims 9-20 are not patent eligible.
Response to Arguments
Examiner maintains 35 U.S.C. 112(b) rejection of claims 15-20 as the amendment did not address the rejection.
Applicant's arguments filed dated 2/10/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 9-20 under 35 U.S.C. 101, Applicant states that claim 9 recites the elements that provide the bandwidth and communications speed improvement to the peer-to-peer blockchain network because it recites the negative limitation “without confirming a transaction to the blockchain representing individual bi-directional quotes of the other decentralized price discovery platforms.”  This limitation narrows the claim to require that the individual bids and asks not be communicated cross-chain, which is what results in the bandwidth savings.  Applicant then cites Example 40 and concludes that present claim 9 should be deemed to constitute a specific improvement over prior systems because it also avoids excess traffic volume on the network and hinderance of network performance.
	Examiner respectfully disagrees and notes that the specific improvement claimed is due to the intended outcome of the claimed invention and does not originate from applying the abstract idea.  In other words, the specific improvement is associated with the abstract concept of bi-directional quote and is not initiated by applying the abstract idea of bi-directional quote.  Thus, Applicant’s arguments are not persuasive.
	With respect to Applicant’s arguments regarding 10-20, Examiner relies on the response presented above for claim 9 for maintaining the rejection of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693